Citation Nr: 1645255	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-15 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for chloracne, to include cysts behind the right and left ears.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2011, January 2012, August 2012, and April 2016 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, the Veteran's chloracne has required the use of systemic therapy for a total duration of six weeks or more, but not constantly, during the past 12-month period.


CONCLUSION OF LAW

The criteria for a 30 percent initial disability rating, but no higher, for the chloracne, to include cysts behind the right and left ears, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7806, 7829 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied by letters sent to the Veteran in July 2010, August 2011, and April 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2015).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in March 2016.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board is also satisfied as to substantial compliance with its December 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran a letter asking for the names and addresses of his medical providers for his service-connected disability.  The letter was sent in January 2016, and the Veteran did not respond.  All other evidence that he has indicated as relevant to his claim has been obtained.  The remand also directed the AOJ to provide the Veteran with a VA examination to determine the current severity of his service-connected disability.  This examination was obtained in March 2016.  Finally, the remand directed the AOJ to readjudicate the claim, which was accomplished in the April 2016 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.
For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is currently in receipt of a 10 percent disability rating under 38 C.F.R. § 4.118, DC 7829 for his chloracne.  He seeks a higher initial evaluation.

Under DC 7829, a 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck; or for deep acne other than on the face or neck.  A 30 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  A 30 percent disability rating is the maximum schedular disability rating available under DC 7829.  Additionally, according to DC 7829, chloracne may be rated as disfigurement of the head, face, or neck (under DC 7800) or scars (under DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.
DC 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to DC 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

DC 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (2) to DC 7800 provides that tissue loss of the auricle is to be rated under DC 6207 (loss of auricle), and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118.

Under DC 7801, scars, other than those on the head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  In order for a 20 percent rating to be warranted, the area or areas must exceed 12 square inches (77 square centimeters).  Scars, other than those on the head, face, or neck, that were deep or that caused limited motion warrant a 30 percent rating if the area or areas exceeded 72 sq. inches (464 sq. cm.).  A 40 percent rating is warranted for scars, other than those on the head, face, or neck, that were deep or that caused limited motion, if the area or areas exceeded 144 sq. inches (929 sq. cm.).  A 40 percent rating is the highest schedular disability rating available under this code.  Note (1) of DC 7801 stated that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, would be separately rated and combined in accordance with 38 C.F.R. § 4.25 (2012).  Note (2) associated with this DC specified that a deep scar was one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801.

Under DC 7802, scars, other than those on the head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating if the area or areas exceed 144 square inches (929 sq. cm.).  A 10 percent rating is the maximum schedular rating available under DC 7802.  38 C.F.R. § 4.118.

DC 7803 provides a 10 percent rating for a superficial unstable scar.  A 10 percent rating is the maximum schedular rating available under DC 7803.  38 C.F.R. § 4.118.

DC 7804 provides for a single maximum 10 percent disability rating where a superficial scar is painful on examination.  A Note associated with this DC specified that superficial scars are those not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Under DC 7805, the rater was instructed to rate the scar based on the limitation of function of the affected part.  38 C.F.R. § 4.118.  

In reviewing the evidence of record, the Board also finds that DC 7806 is applicable to the facts of this case.  Under DC 7806, dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period, warrants a 10 percent disability rating.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involved more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, was rated 60 percent disabling.  A 60 percent rating was the maximum schedular rating available under this Code.  38 C.F.R. § 4.118.

Recently, the United States Court of Appeals for Veterans Claims (Court), in Johnson v. McDonald, No. 14-2778 (U.S. Vet. App. Mar. 1, 2016), found that the use of systemic therapy, such as corticosteroids or other immunosuppressive drugs, as described by the criteria under 38 C.F.R. § 4.118, DC 7806, is inclusive of topical corticosteroids.  The Court held that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment.  Johnson, No. 14-2778 (U.S. Vet. App. Mar. 1, 2016).  

In Warren v. McDonald, No. 13-3161 (U.S. Vet. App. May 10, 2016), the Court, citing Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), found that "because 'systemic therapy,' which is the type of therapy that creates compensability, is connected to the phrase "corticosteroids or other immunosuppressive drugs" by "such as," those drug types do not constitute an exhaustive list of all compensable systemic therapies, but rather serve as examples of the kind and degrees of treatments used to justify a particular disability rating."  The Court held that "systemic therapy such as corticosteroids or other immunosuppressive drugs" is not inclusive of all systemic therapies, including the treatment that the claimant was using for his skin disability (Lamisil).  Id.  The Court found that, under 38 C.F.R. § 4.118, DC 7806, compensation is available for all systemic therapies that are "like or similar to" corticosteroids or other immunosuppressive drugs.  Warren, No. 13-3161 (U.S. Vet. App. May 10, 2016).  The Court found that there was evidence in the record that Lamisil was a systemic therapy.  To further bolster its point, the Court pointed out in a footnote that VA's Adjudication Procedures Manual (M21) defined a systemic treatment like or similar to a corticosteroid or other immunosuppressive drug to be "any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder."  M21-1MR, Part III, subpt. IV, ch. 4, sec. J(3)(f); Warren, No. 13-3161 (U.S. Vet. App. May 10, 2016).  The M21 states that medications that are applied topically (directly to the skin) (with the exception of topical corticosteroids as described above in Johnson) are not considered systemic for VA purposes.  M21-1 MR, Part III, subpt. IV, ch. 4, sec. J(3)(f).  

As provided by 38 C.F.R. § 19.5 (2015), the Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  The Board is not bound by Department manuals, circulars, or similar administrative issues;" however, the Manual can provide useful guidance for the Board.  See 38 U.S.C. § 7104(c) (West 2014).

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a 30 percent initial disability rating for his chloracne under DC 7806.  Specifically, there is evidence of systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, which warrants a 30 percent rating.  38 C.F.R. § 4.118.  

Specifically, in a February 2011 VA Medical Center (VAMC) treatment record, the Veteran's treating physician noted that the Veteran had been prescribed Lamisil.  An April 2011 VAMC treatment record documents that the Lamisil helped the Veteran significantly with his blisters, especially those behind his ears.  In a September 2011 statement, the Veteran reported that he had been prescribed Lamisil by his VA treating physician for his chloracne.  In a September 2011 VAMC treatment record, the Veteran was instructed to continue using Lamisil.  In a February 2012 statement, the Veteran's treating private physician reported that the Veteran used Lamisil for the treatment of his skin disorder, which kept his infections manageable but still recurrent.  At the March 2016 VA examination, the VA examiner determined that the Veteran used Lamisil for his chloracne.  In the past 12 months, the Veteran had used Lamisil for 6 weeks or more, but not constant, for the treatment of his chloracne.  As stated in Warren, Lamisil is a systemic therapy as contemplated under DC 7806.  Warren, No. 13-3161 (U.S. Vet. App. May 10, 2016); see M21-1MR, Part III, subpt. IV, ch. 4, sec. J(3)(f).  

Thus, the Board finds that the Veteran is entitled to a 30 percent initial disability rating for his chloracne under DC 7806.  Specifically, there is evidence of systemic therapy (i.e., Lamisil) required for a total duration of six weeks or more, but not constantly, during the past 12-month period, which warrants a higher 30 percent rating.  38 C.F.R. § 4.118.  

However, an initial disability rating in excess of 30 percent for the chloracne is not warranted.  The Veteran is already in receipt of the maximum schedular disability rating or higher than the maximum schedular disability rating under DCs 7829, 7802, 7803, and 7804.  38 C.F.R. § 4.118.  

The Board will now proceed to address the remaining pertinent DCs in an attempt to ascertain whether the Veteran's chloracne warrants a disability rating in excess of 30 percent at any time during the appeal period.

Under DC 7800, the Veteran is not entitled to a disability rating in excess of 30 percent because the evidence of record does not establish that the Veteran's chloracne has been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  38 C.F.R. § 4.118.  None of these symptoms were documented in the VA examinations or treatment records in the claims file.  38 C.F.R. § 4.118.  

Under DC 7801, the Veteran is not entitled to a disability rating in excess of 30 percent because the evidence of record does not establish that the Veteran's chloracne has been manifested by an area that exceeded 144 sq. inches (929 sq. cm.) and that was deep or caused limited motion.  38 C.F.R. § 4.118.  At the September 2010 VA examination, the Veteran's total body surface area of the chloracne-type lesions was about 0.2 percent of the body surface area and 2 percent of the exposed skin if his posterior ears were included.  At the September 2011, July 2012, and May 2014 VA examinations, the Veteran's chloracne was found to involve zero percent of his total body surface area and zero percent of his exposed body surface area.  However, the July 2012 VA examiner added that the Veteran's chloracne-type lesions were about 0.5 percent of his body surface area and 2 percent of exposed skin if his posterior ears were included.  At the March 2016 VA examination, the VA examiner determined that the Veteran's chloracne involved approximately 1 percent of exposed areas and 0.1% of total body area.  The examiner also determined that the chloracne affected less than 40% of the Veteran's face and neck.  The treatment records do not provide contrary evidence.  The Board finds that the aforementioned medical evidence does not document that the Veteran's chloracne has been manifested by an area that exceeded 144 sq. inches (929 sq. cm.) based on the low exposed body percentages.  38 C.F.R. § 4.118.  

Under DC 7805, the Veteran is not entitled to a disability rating in excess of 30 percent because the evidence of record does not establish that the Veteran's chloracne has not caused limitation of function of the affected part.  38 C.F.R. § 4.118.  These symptoms were not documented in the VA examinations or treatment records in the claims file.  38 C.F.R. § 4.118.  

Under DC 7806, the Veteran is not entitled to a disability rating in excess of 30 percent because the evidence of record does not establish that the Veteran's chloracne has involved more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.  Specifically, as stated above, the March 2016 VA examiner found that the Veteran used Lamisil for 6 weeks or more, but not constant, for the treatment of his chloracne.  At the July 2012 VA examination, the VA examiner determined that the Veteran had used Tolnaftate 1% cream for the treatment of his behind-the-ear lesions on a constant/near constant basis for the past 12 months.  However, the July 2012 VA examiner stated that this cream was a topical medication, and not a topical corticosteroid or immunosuppressive drug.  The treatment records and remaining VA examinations do not provide contrary evidence.  38 C.F.R. § 4.118.  

Additionally, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as the use of creams, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the schedular criteria for a disability rating of 30 percent, but no higher, for the Veteran's service-connected chloracne have been met since the effective date of service connection.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, the Court has considered whether the Board has the authority to review a decision by the Director of Compensation Service (Director) that awards an extraschedular disability rating under 38 C.F.R. § 3.321(b)(1) (2015).  The Court held that the Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director. 

Considering the question of whether the Board has the requisite experience to assign an extraschedular rating, the Court noted that the Board considers the average impairment in earning capacity in every decision involving the rating schedule.  Although "average impairment in earning capacity is not a clearly defined standard," the fact that "average impairment in earning capacity" forms the basis for the entire rating schedule, and simultaneously serves as a limiting principle on the Secretary's discretion in 38 C.F.R. § 3.321(b), is sufficient to establish a "judicially manageable standard."  The Court did not, at this time, provide the Board with further guidance as to how such ratings should be determined, other than noting that frequently, such as when rating a disability by analogy, the Board goes beyond mere mechanical application of the rating schedule. 

The Court also addressed what must be included in a decision by the Director, holding that "to allow for a proper review, the Board must have before it an actual decision complete with a statement of reasons or bases."  It is insufficient for the Director to issue a decision assigning an extraschedular rating that merely states that "an extraschedular rating of 10% is warranted."  Rather, as with a decision by the RO, a decision by the Director must "provide a statement of reasons for the decision and a summary of the evidence considered."

Here, because the schedular rating for the Veteran's chloracne fully address his symptoms, referral to the VA Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the chloracne with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports lesions on his body that require the use of topical medication for treatment.  These symptoms are addressed in the regulations considered in assigning him his current disability rating.  However, the Veteran's symptoms were not severe enough to warrant a higher disability rating.  Thus, the Veteran's symptoms of lesions on his body that require the use of topical medication for treatment were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  Here, in a March 2014 statement, the Veteran stated that he was unable to work due to his service-connected disabilities.  In a July 2016 letter, the AOJ asked the Veteran to submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran did not return this form and did not specify which service-connected disabilities prevented his employability.  The RO denied the Veteran's claim of entitlement to a TDIU in an August 2016 rating decision, and the Veteran did not appeal.  The Veteran has not specifically alleged during the course of his appeal that his service-connected chloracne has resulted in unemployment.  The September 2011, July 2012, May 2014, and March 2016 VA examinations determined that the Veteran's skin disorder did not impact his ability to work.  Therefore, the Board finds that the issue of unemployability due to the service-connected chloracne is not raised by the record and consideration of a TDIU is not warranted at this time. 


ORDER

Entitlement to an initial disability rating of 30 percent, but no higher, for the chloracne, to include cysts behind the right and left ears, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


